 DISPLAY SIGN SERVICE INC.49DisplaySignService,Inc.'andBrotherhood ofPainters,DecoratorsandPaperhangersofAmerica,AFL-CIO,Local 494,Petitioner andInternationalBrotherhood of ElectricalWorkers,LocalUnionNo.288,Petitioner.Cases18-RC-7998 and l8-RC-7999December12, 1969DECISION,ORDER,AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNUpon separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held atWaterloo, Iowa, before Harold E. Jahn, HearingOfficer of the National Labor Relations Board. TheHearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board RulesandRegulationsandStatements of Procedure,Series 8, as amended, the Regional Director forRegion 18 transferred these cases to the Board fordecision.No briefs have been filed by any of theparties.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panelUpon the entire record in these cases, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act.2.The labor organizations involved' claim torepresent certain employees of the Employer.3.The Intervenor contends that the instantpetitionsarebarred by the Employer's voluntaryrecognition of the Intervenor as bargaining agent onor about June 20, 1969.The record indicates that the Intervenor's businessagent appeared in the office of the Employer'spresidentand requested recognition based on amajority of signed authorization cards. These cardswere offered to the Employer for his examination.The offer was declined, the Employer stating that heaccepted the Intervenor's statement that the cardswere signed by a majority of the employees. On orabout June 20, 1969, the Employer signed arecognition agreement with the Intervenor. At theThe name of the Employer appears as amended at the hearing'At the hearing, Over-The-Road and City Cartage Drivers, Helpers andDockWorkers, and Construction Drivers and Helpers and AlliedEmployees,Local 844, affiliatedwith InternationalBrotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Independent (herein called intervenor) was permitted to intervene on thebasis of its showing of interesttime the recognition agreement was signed, no otherlabororganizationwasactivelyengagedinorganizing the employees in the unit. There hadbeen only one bargaining session prior to the filingof the instant petitions on July 23, 1969, and nocollective-bargaining contract had been reached orsigned to that date.We find that this recognition agreement is not abar to the rival petitions. It is now well settled thatinformal recognition granted a union will notconstituteabar to a petition by a rival labororganization where it does not "affirmatively appear. .. that the Employer extended recognition to theIntervenor in good faith on the basis of a previouslydemonstrated showing of najority and at a timewhen only that union was actively engaged inorganizing the unit employees."' No reason appearswhy a different result is justified here. As it does notaffirmativelyappear from this record that theIntervenor had demonstrated its majority prior tothe granting of recognition, such recognition cannotbar the petitions at this time.4 Accordingly, we findthat the petitions herein were timely filed, and that aquestion affecting commerce exists concerning therepresentation of certain employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Employer's operation is located at a singlelocation inWaterloo, Iowa. In Case 18-RC-7998,the Petitioner, Brotherhood of Painters, DecoratorsandPaperhangersofAmerica (herein calledPainters), seeks to represent a separate unit of signpaintersandsignlettererswhiletheIBEW,Petitioner in Case 18-RC-7999, seeks to represent aseparateunitofproductionandmaintenancee nployees consisting of fabricators, erectors, andservice personnel but excluding the sign painters andletterers.The Employer and the Intervenor take thepositionthatonlyasingleoverallunitisappropriate. All proposed units provide for the usualexclusionsofofficeclericalemployees,guards,professional employees, and supervisors as definedin the Act. The Intervenor and the IBEW wish toappear on the ballot in any election directed; thePainters do not wish to participate in an election ifa unit different from the proposed unit is foundappropriate.The Employer is engaged in the manufacture,installation,andpaintingofelectricalandnonelectricaladvertising signs.The business is asingleintegratedoperationbeginningwith themanufacture of advertising signs from raw materialsto the installation and maintenance of the signs.Employees are assigned specific job functions andnormallywork exclusivelyatthatparticularspeciality.Most employees are "cross-trained,"however, and it is not unusual for employees tointerchange in most aspects of the operation, except'SoundContractors Association,162 NLRB 364, 365 (Member Fanningconcurring in the result)Josephine FurnitureCompany, Inc,172 NLRB No 22180 NLRB NO. 6 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the more skilled function of sign lettering. At thetime of the hearing the Employer had only oneemployeeengaged in sign lettering.He is one of theEmployer's highest paid personnel and the onlyemployee who does not normally perform any otherjob function. On the rare occasions when the signletterer was idle, he performed routine maintenancechores in the shop; he has never done sign erectionormaintenance.Allemployees are under thesupervision of a single supervisor, are hourly paid ona similar wage scale, and receive the same fringebenefits.Inouropinion it is clear from theforegoing that all plant employees share a closecommunity of interest and are so functionallyintegrated as to preclude the representation of thesign painting and lettering employees in a unit apartfromthefabricators,erectors,andserviceemployees.We shall therefore dismiss the petition inCase 18-RC-7558.Questions were raised in the hearing whether ornot part-time employees Weber and Jones should beincluded in the bargaining unit.Weber is a full-timefireman for the city of Waterloo and regularlyworks approximately 25 hours per week for theEmployer. He is not eligible to participate in thefringebenefitswhich full-time employees receive.We find Weberisa regularpart-time employee andinclude him in the unit.'Jones is a high schoolstudentwho is more or less serving anapprenticeship with the Company. It is indefinite asto whether or not he willremainwith the Companyfollowing his graduation from high school.He is thelowest paid employee in the shop and is not eligibleto participate in fringe benefits available to full-timeemployees.However, since Jones regularly worksapproximately 20 hours per week, we find he is aregular part-time employee and include him in theunit.''SeePackers Hide Association,Inc.,145 NLRB 16, 23.'SeeDelight Bakery, Inc.,145 NLRB 893, 905-906, enfd.353 F.2d 344(C. A. 6).A question was also raised at the hearing whetheror not an individual named Tovar is a supervisor.Tovarwasregardedasasupervisoruntilapproximately 6 weeks before the hearing, when hewas replaced by an individual whose supervisorystatus is undisputed. Tovar is a salaried employeewhile all others are hourly paid. He participates inallemployee benefits. Tovar spends all of his timeperforming duties similar to other employees in thebargaining unit, albeit on his own initiative and withvery little supervision. At the present time he has noapparentauthoritytohire,fire,ordisciplineemployees, or to effectively recommend such action.In view of the foregoing, we find Tovar is not asupervisor and shall include him in the unit.Inview of the above, we find the followingemployeesof the Employer constitute a unitappropriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act:All productionand maintenanceemployees at theEmployer'sWaterloo, Iowa, operation, includingregular part-time employees, but excluding allofficeclericalemployees,guards,professionalemployees and supervisors as defined in the Act.ORDERItishereby ordered that the petition in Case18-RC-7998 be, and it hereby is, dismissed.[Direction of Election' omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof theirstatutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicatewiththem.ExcelsiorUnderwearInc.156 NLRB 1236;N.L R.B vWyman-Gordon Company,394 U.S. 759 Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled bythe Employer with the Regional Director for Region 18 within 7days after the date of this Decision and Direction of Election. TheRegionalDirector shallmake the list available to all parties to theelection.No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with this requirement shall be groundsfor settingaside the electionwhenever proper objections are filed.